FILED
                            NOT FOR PUBLICATION                             FEB 03 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



CLIFFORD JAMES SMITH,                            No. 10-55831

              Plaintiff - Appellant,             D.C. No. 2:09-cv-03716-RGK-
                                                 AGR
  v.

CHARTER COMMUNICATIONS, INC.                     MEMORANDUM *
(ST. LOUIS); PAUL ALLEN, Chaiman of
the Board Charter Communications,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                          Submitted September 26, 2011 **
                             San Francisco, California

Before: HUG, SKOPIL, and BEEZER, Circuit Judges.

       Clifford James Smith appeals pro se the district court’s order dismissing his

case. Smith’s complaint alleged that Paul Allen and Charter Communications,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Inc., violated several different federal securities laws and committed tortious acts

of fraud and misrepresentation. We have jurisdiction over this matter pursuant to

28 U.S.C. § 1291. The facts of the case are known to the parties. We repeat them

only as necessary.

                                           I

      We review de novo a district court’s grant of a motion to dismiss. Knievel v.

ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). We review de novo a district court’s

interpretation of a consent decree. Nehmer v. U.S. Dep’t of Veterans Affairs, 494
F.3d 846, 855 (9th Cir. 2007). We also review de novo a district court’s

determination that a claim is barred by res judicata. Manufactured Home Cmtys.

Inc. v. City of San Jose, 420 F.3d 1022, 1025 (9th Cir. 2005).

                                          II

      The district court correctly interpreted the scope of the Third Party Release

provision (releases) in the Charter reorganization to include Smith’s claims. As a

former shareholder, Smith was subject to the terms of the reorganization plan even

though he did not acquiesce to its terms. 11 U.S.C. § 1141(a). Therefore Smith

could not raise his claims because they had been waived by the releases in the

reorganization plan.




                                           2
      The district court also correctly held that Smith cannot challenge the validity

of the releases or the reorganization plan through a collateral attack. “Once a

bankruptcy plan is confirmed, it is binding on all parties and all questions that

could have been raised pertaining to the plan are entitled to res judicata effect.”

Trulis v. Barton, 107 F.3d 685, 691 (9th Cir. 1995). Where a “creditor fails to

protect its interests by timely objecting to a plan or appealing the confirmation

order, it cannot later complain about a certain provision contained in a confirmed

plan” by bringing a collateral attack in another court. In re Pardee, 193 F.3d 1083,

1086 (9th Cir. 1999) (internal quotation marks omitted). Smith did not appeal the

confirmation order directly. His challenge to its validity is now barred by res

judicata. See Trulis, 107 F.3d at 691.

      Because Smith’s claims fall within the scope of the releases, and Smith is

barred by res judicata from challenging the validity of the releases, the district

court correctly dismissed this case for failure to state a claim.

                                           III

      We have reviewed Smith’s remaining contentions and determine that they

lack merit. Accordingly, the district court’s judgment is

AFFIRMED




                                            3